DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed has been placed in the application file and the information referred to therein has been considered.
Claims Status.
This Office Action is responsive to the amendment filed on 08/09/2021. Claims 1-13 were pending. Claims 1 and 11 have been amended. Claims 1-13 are now pending. Claims 11-13 are withdrawn from examinations being drawn to non-elected inventions.  Claims 1-10 are presented for examination. Applicant's arguments have been considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,190,694. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1 is merely broader than independent claim 1 of  U.S. Patent No. 9,190,694.   The difference lies in the fact that claim 1 of U.S. Patent No. 9,190,694 includes many more elements and is thus much more specific.  Thus the invention of the claim 1 of U.S. Patent No. 9,190,694 is in effect a "species" of the "generic" invention of the instant claims 1.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 1 is obvious over claim 1 of U.S. Patent No. 9,190,694, they are not patentably distinct. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1and 11  is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amended claims 1 and 11 recite the following limitation: “the supplemental lithium is in the form of sacrificial lithium metal and/or alloy associated with the negative electrode and configured for spontaneous reaction with the negative electrode”. The instant Specification states (PgPub US 2018/0269471, para 44, 45) states: “a supplemental lithium source, such as elemental lithium, within the negative electrode generally can initiate reaction with the silicon based active material upon contact of the electrode with electrolyte (underlined by Examiner) since the reaction is spontaneous as long as electrical conductivity is supported within the electrode structure”. In the same time, PgPub recites “the incorporation of a sacrificial material with active lithium that can be transferred to the negative electrode active material, or preloading of lithium into the negative electrode active mater… after initial charge (para 44)”.  As such it is not clear, is claimed supplemental lithium is result of spontaneous reaction with negative electrode active material or just a product of electrochemical transfer followed by alloying and no spontaneous reaction takes place. It is also not clear, can be separate sacrificial interpreted as “associated with the negative electrode” and as such claimed.
Claims 2-10 and 12-14 depend from claims 1 and 11 directly or indirectly and fall therewith.
Response to Arguments
Applicant’s willingness to consider a filing of terminal disclaimer upon indication upon indicating of claims 1 and 5 allowable. In mean time, DP based rejection is maintained and provided above.
Applicant’s arguments regarding the rejection of claims 1-10 under 35 U.S.C. 103(a) set forth in the Office Action from 03/31/2021 has been acknowledged and will 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.